Citation Nr: 0934569	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  This case was remanded by the Board 
in February 2004 and November 2007 for additional 
development.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed back disorder is related to 
military service.  


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in October 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
February 2004 and December 2007, after which the claim was.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that in November 
1967, he complained of tail bone pain.  He reported that he 
injured his lower back during physical training 6 days before 
after sliding into hard ground on his tailbone.  On physical 
examination, there was point tenderness over the coccyx.  On 
x-ray examination, no definite fracture could be seen, but 
there was a "possible crack in [the] distal coccyx."

In a July 1968 medical report, the Veteran complained of a 
"knot" on his spine since that morning.  The Veteran was 
advised to return the next morning.  A July 1968 medical 
report dated the next day stated that the Veteran was being 
seen for the same complaints as the previous day.  The 
examiner ordered an x-ray.  A July 1968 x-ray report dated 
the same day stated that on views of the Veteran's lumbar 
spine, no abnormalities were seen.

Service separation medical examination reports dated in July 
1968 and December 1968 stated that no spinal abnormalities 
were noted on physical examination.

After separation from military service, a May 1988 private 
medical report stated that the Veteran complained of neck and 
back pain.  On physical examination, there was pain and 
limitation of motion of the lumbosacral spine.  The medical 
evidence of record shows that a back disorder has been 
consistently diagnosed since May 1988.

In an October 1988 VA claim, the Veteran stated that he 
experienced a "back and neck injury" in an industrial 
accident on January 14, 1986.

A July 1989 private medical report stated that the Veteran 
been treated "for injuries he sustained to his 
cervicothoracic and lumbosacral spine in the industrial 
injury of [January 14, 1987]."

In a March 1990 VA medical examination report, the Veteran 
stated that he had injured his back and neck in 1987 when a 
"truck fell on top of him, he was working as a mechanic."

In a March 1997 VA outpatient medical report, the Veteran 
complained of back pain "due to [a] traumatic injury."

In a March 2002 VA outpatient medical report, the Veteran 
complained of back pain.  He reported that "he had a back 
injury in service [i]n 1968 when he injur[e]d his T10 in 
Vi[et]nam, then his back twisted badly while working 
underneath a truck and the hydr[au]lic fell and the truck 
[landed on him] and had injury to lumbosacral area [in] 
1987."

In a May 2002 VA outpatient medical report, the Veteran 
complained of back pain.  He reported that

he had a T10 fracture in 1968 while in 
Vietnam where the truck seat kept hitting 
him in the back.  He relates that his T10 
vertebra is down to about 6 
millimeters. . . . He was working under a 
one ton truck in 1987, [when it] fell on 
him and injured L1, L2, L3 and sacral 
areas.  He has had low back pain and has 
been unable to work since that time.

The assessment was "[c]hronic pain T10 trauma 1968 lumbar 
pain and left sciatic neuralgia 1987 he has scoliosis."

In a second May 2002 VA outpatient medical report, the 
Veteran reported that his back was hurting after he "got hit 
with an electric fence which startled him and threw him to 
the ground when he was out with his horses."  The 
assessments were "[c]hronic pain T10 trauma 1968," and 
"[l]umbar and left sciatic neuralgia 1987, has mild 
scoliosis."  Thereafter, a June 2002 VA outpatient medical 
report gave assessments of "[c]hronic pain T10 trauma 
1968," and "[l]umbar and left sciatic neuralgia in 1987 
with mild scoliosis."  An August 2002 VA outpatient medical 
report gave assessments of "[c]hronic T10 pain secondary to 
trauma 1968," and "[l]umbar and left sciatic neuralgia 1987 
with mild scoliosis."  A September 2002 VA outpatient 
medical report gave assessments of "[c]hronic T10 pain 
secondary to trauma 1968," and "[l]umbar and left sciatic 
neuralgia 1987 with mild scoliosis."

A February 2003 VA outpatient medical report gave assessments 
of "[c]hronic T10 pain secondary to trauma 1968," and 
"[l]umbar and left sciatic neuralgia 1987 with mild 
scoliosis."  A March 2003 VA outpatient medical report gave 
an assessment of "[c]hronic T10 pain secondary to trauma 
1962[,] lumbar and left sciatic neuralgia 1986 with mild 
scoliosis."  An April 2003 VA outpatient medical report gave 
an assessment of "[c]hronic T10 pain secondary to trauma in 
1962, lumbar with left-sided neuralgia in 1986 with mild 
scoliosis."

In a June 2003 VA outpatient medical report, the Veteran 
complained of pain in his back, "which he 'smashed' in a 
vehicle he had to drive daily in Vietnam."  In an August 
2003 VA outpatient medical report, the Veteran complained of 
chronic back pain "since vehicle accident in Vietnam. . . . 
[The Veteran] states he broke T10 and 9 and 11 now hurt[s]."

In a February 2004 VA magnetic resonance imaging report, the 
Veteran complained of low back pain for the previous 15 years 
after an injury.

A November 2005 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that in 1967 "he slid into a foxhole and cracked 
his tailbone."  He reported that in 1968 he "was driving a 
sand and gravel truck without cushions and he believes that 
wore do[wn] and flattened his T-9 and T-10 vertebra."  The 
Veteran reported that he drove the truck for a total of 2 
weeks and that his back had bothered him since that time.  He 
also reported that in January 1987 "a one-ton truck fell on 
him and that injury took out the rest of his back.  He states 
he was shown imaging that indicated three of the lumbar discs 
were out of position."  The Veteran also reported that in 
1975 he "had an on-the-job injury when working in a Pizza 
Hut where he seemed to have hurt his back."  After a review 
of the medical records and a physical examination, the 
examiner stated that

[i]t appears to me that the injuries that 
occurred in the service were not of the 
magnitude that they would be an important 
part of the causation of the [Veteran's] 
back and neck problems.  After leaving 
the service he carried out a lot of 
active jobs, which stress his back and 
neck.  I believe the [Veteran's] 
industrial accident was significant 
because it lead to his being 
unemployable[.]

An October 2008 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  The examiner 
reviewed the Veteran's reports of his 2 in-service injuries, 
as well as the post-service injuries in 1975 and 1987.  After 
physical, neurological, and radiographic examination, the 
diagnosis was degenerative disc disease of the thoracolumbar 
spine.  The examiner state that

[t]he [V]eteran's in-service injury was 
not significant enough to have any 
residual symptoms as there is no evidence 
of any fracture of the tailbone or any 
visible knots in the imaging studies to 
contribute to have degenerative joint 
disease.  The [V]eteran's current 
diagnosis, as evidenced from the x-ray 
findings, is degenerative joint disease 
and is age-related.  The Veteran had 
significant injuries after he was 
discharged from the service which could 
cause even to some extent in contributing 
to his degenerative joint disease not the 
in-service injury that was not 
significant enough as stated earlier.  
Moreover, the degenerative joint disease 
is widespread and, not in the tail bone 
area, nor in the lower back only, where 
he claims the injury.  In reviewing his 
condition, his [claims] file, his 
previous evaluation, [and] his imaging 
studies . . . it is my opinion that the 
[V]eteran's current condition of 
degenerative disc disease of the 
thoracolumbar spine is not caused or a 
result of his in-service injury on the 
back.

The medical evidence of record does not show that the 
Veteran's currently diagnosed back disorder is related to 
military service.  While the Veteran's service treatment 
records show 2 incidents of back complaints, no complaints or 
abnormalities were noted on separation examination in 
December 1968.  While the Veteran has a current diagnosis of 
a back disorder, there is no post-service medical evidence of 
record which documents a back disorder until May 1988, 
approximately 20 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, the preponderance of the medical evidence of 
record does not show that the Veteran's currently diagnosed 
back disorder is related to military service.  There are 
numerous medical reports of record which discuss the etiology 
of the Veteran's back disorder.  All etiological statements 
prior to 2002 related the Veteran's back disorder to the 1987 
accident when a truck fell on him.  These statements are 
consistent with the Veteran's own statement in October 1988 
in which he reported that he had a back disorder due to this 
same accident and did not mention a military etiology in any 
manner.  VA outpatient medical reports dated in May 2002, 
June 2002, August 2002, September 2002, February 2003, Mach 
2003, April 2003, June 2003, and August 2003 all stated that 
the Veteran had a disorder of T10 secondary to trauma during 
military service.  However, these statements were all based 
on the Veteran's reported history.

In this case, the Veteran's reported history is contradicted 
by the medical evidence of record.  The Veteran has 
consistently and repeatedly stated since March 2002 that he 
injured T10 and other thoracic vertebrae during military 
service.  As noted above, the Veteran's service treatment 
records show no such injury.  On x-ray examination in 
November 1967 and July 1968, no thoracic spine abnormalities 
were noted.  Accordingly, the Veteran's reported history of 
an in-service injury to T10 is not consistent with the 
medical evidence of record.  As such, the above listed VA 
outpatient medical reports are not competent etiological or 
diagnostic evidence, as they are based entirely on the 
Veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that 
"in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

In contrast, the October 2008 VA spine examination report 
reviewed the Veteran's claims file and specifically noted all 
of the Veteran's reported back injuries.  After a thorough 
physical, neurological, and radiographic examination, the 
examiner concluded that the Veteran's in-service back 
injuries did not result in any residual symptoms and that his 
currently diagnosed back disorder was not related to military 
service.  The Veteran's statements alone are not sufficient 
to prove that his currently diagnosed low back disorder is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed low back disorder 
is related to military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no competent medical 
evidence of record which relates the Veteran's currently 
diagnosed back disorder to military service.  As such, 
service connection for a back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


